Name: Regulation (EEC) No 715/73 of the Commission of 19 February 1973 amending Regulation (EEC) No 1727/70 as regards the classification of some leaf tobacco and baled tobacco varieties
 Type: Regulation
 Subject Matter: marketing;  consumption;  plant product;  trade policy;  prices
 Date Published: nan

 No L 68/16 Official Journal of the European Communities 15 . 3 . 73 REGULATION (EEC) No 715/73 OF THE COMMISSION of 19 February 1973 amending Regulation (EEC) No 1727/70 as regards the classification of some leaf tobacco and baled tobacco varieties of these two varieties in accordance with the reference qualities laid down in Council Regulations (EEC ) No 805 /72 ( 5 ) of 17 April 1972 and (EEC) No 2484/ 72 ( 6 ) of 29 November 1972 fixing the norm price, the intervention price, the derived intervention price and the reference qualities for leaf tobacco and baled tobacco from the 1972 harvest ; Whereas Regulation (EEC) No 2484/72 extended the fixing of derived intervention prices to the varie ­ ties of tobacco referred to under serial Nos 1 , 2 and 3 ; whereas it is consequently necessary to establish the quality classification of these varieties of baled tobacco ; Whereas the measures provided for in this Regula ­ tion are in accordance with the Opinion of the Management Committee for Tobacco ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to Council Regulation (EEC) No 727/ 70 i 1 ) of 21 April 1970 on the common organization of the market in raw tobacco, as amended by Regu ­ lation (EEC) No 1574/71 ( 2 ), and in particular Ar ­ ticles 5 (6 ) and 6 ( 10 ) thereof ; Whereas Commission Regulation (EEC) No 1727/70 (3 ) of 25 August 1970, as amended by Regulation (EEC) No 2596/70 ( 4 ), prescribed the intervention procedure for raw tobacco and estab ­ lished the quality classifications of leaf tobacco and baled tobacco for the purpose of fixing the scales of increases and reductions provided for in Articles 5 (3 ) and 6 (7) of Regulation (EEC) No 727/ 70 ; Whereas the experience gained from the first two crops harvested since the establishment of the organ ­ ization of the market in raw tobacco has shown that a single description for the Burley I and Mary ­ land varieties is not descriptive enough of the characteristics of the Maryland variety ; whereas it is therefore necessary to separate the classification HAS ADOPTED THIS REGULATION : Article 1 In Annex I to Regulation (EEC ) No 1727/70 the text of the classification of varieties entered against serial No 11 is replaced by the following : ' 11 ( a) BURLEY I Category A Leaf sufficiently ripe, without curing defects , of open possibly firm texture , stems and veins not too prominent , sound, of a more or less lively nut ­ brown colour ( 1 ). Category B Leaf of varying consistency , sound, with some curing defects and damage , not uniform in colour . Category C Leaf coarse, of close texture, with marked curing defects , damage and colour faults , but having the minimum qualities required for interven ­ tion . 11 (b ) MARYLAND Category A Leaf sufficiently ripe, with slight curing defects and only slightly mottled , of average texture with stems and veins not too prominent , sound , of a rather lively reddish-brown colour . Category B Leaf of varying consistency but rather light , sound , with some curing defects and damage, of reddish-brown colour possibly not uniform . Category C Leaf coarse, with marked curing defects , damage and colour faults , but having the minimum qualities required for intervention .' ( ») OJ No L 94, 28 . 4 . 1970, p. 1 . (*) OJ No L 167, 26 . 7 . 1971 , p. 1 . (8) OJ No L, 191 , 27. 8 . 1970 , p. 5 . ( 5 ) OJ No L 94 , 21 . 4 . 1972 , p. 17 . ( 4) OJ No L 277, 22 . 12 . 1970, p. 7 . ( 6 ) OJ No L 269 , 30 . 11 . 1972 , p. 5 . 15 . 3 . 73 Official Journal of the European Communities No L 68/ 17 Article 2 1 . Annex II to Regulation (EEC) No 1727/70 is amended by inserting at the begin ­ ning thereof the following text of classification of varieties entered against serial Nos 1 , 2 and 3 . ' 1 . BADISCHER GEUDERTHEIMER, FORCHHEIMER HAVANNA II c Grumpen (Primings) Class I Leaf ripe, sound, undamaged, lightly mottled to dark brown in colour ; normally fermented . Class II Leaf ripe, sound, basically brownish ; variations in colour are allowed ; leaf edge may be overripe ; normally fermented . Class III Leaf not corresponding to Classes I and II ; normally fermented . Sandblatt (Lugs) Class I Leaf ripe, sound, undamaged, lightly mottled to dark brown ; of uniform length ; normally fermented . Class II Leaf ripe, sound, basically brownish ; variations in colour are allowed ; normally fermented. Class III Leaf not corresponding to Classes I and II ; normally fermented . Hauptgut ( Leaves) Class I Leaf ripe, sound, undamaged , lightly mottled to dark brown ; of uniform length ; normally fermented (1 ). Class II Leaf ripe, sound, basically brownish ; variations in colour are allowed ; normally fermented. Class III Leaf not corresponding to Classes I and II ; normally fermented . Obergut (Tips) Leaf ripe, sound, varying in colour ; normally fermented . 2 . BADISCHER BURLEY E Grumpen ( Primings) Class I Leaf ripe, sound, undamaged, fleshy , light brown and reddish brown to brown ; normally fermented . Class II Leaf ripe, sound, basically brownish ; variations in colour are allowed ; leaf edge may be overripe ; normally fermented . Class III Leaf not corresponding to Classes I and II ; normally fermented . Sandblatt ( Lugs) Class I Leaf ripe, sound , undamaged, fleshy , light and reddish brown to brown ; of uniform length ; normally femented . Class II Leaf ripe, sound , firm, basically brownish ; variations in colour are allowed ; normally fermented . Class III Leaf not corresponding to Classes I and II ; normally fermented . Hauptgut ( Leaves ) Class I Leaf ripe, sound, undamaged, fleshy, light and reddish brown to brown ; of uniform length ; normally fermented ( x ). 15 . 3 . 73No L 68/ 18 Official Journal of the European Communities Class II Leaf ripe, sound, basically brownish ; variations in colour are allowed ; normally fermented . Class III Leaf not corresponding to Classes I and II ; normally fermented . Obergut ( Tips ) Leaf ripe, sound, varying in colour ; normally fermented . 3 . VIRGIN SCR Class I Leaf ripe, sound, undamaged, yellow, reddish to brownish yellow ; normally fermented ( x ). Class II Leaf ripe, sound, basically yellowish ; variations in colour are allowed ; normally fermented. Class III Leaf not corresponding to Class I and II ; normally fermented .' 2. In Annex II to Regulation (EEC) No 1727/70 the text of the classification of varieties entered against serial No 11 is replaced by the following : ' 11 ( a ) BURLEY I Category A Leaf reasonably ripe , carefully handled, of open possibly firm texture, with stems and veins not too prominent, sound, of a more or less lively nut ­ brown colour ( 1 ). Category B Leaf of varying consistency, sound, with some handling defects , some damage, not uniform in colour . Category C Leaf coarse, of close texture, with marked handling and colour defects and damaged but suitable for storage. 11 (b ) MARYLAND Category A Leaf reasonably ripe, with slight curing defects and only slightly mottled, carefully handled, of average texture, with stems and veins not too promi ­ nent, sound, of a rather lively reddish-brown colour . Category B Leaf of varying consistency but rather light, sound, with some curing defects and damage, Category C Leaf coarse, with marked curing and colour defects and damage but suitable for storage .' Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 February 1973 . For the Commission The President Francois-Xavier ORTOLI